T~CA~ORNEYGENERAT~
                      OF TEXAS
                        AWESTIN. TRXAEI        78711



                                March 5. 1975

The Honocable M. L. Brockette                   Opinion No. H-   545
Comminaioner of Education
Texan Education Agency                          Re: Constitutionality and
201 East 11th Street                            effect of House Bill 1358.
Austin,  Texas 78701                            63rd Legislature.

Dear Dr. Brockstte:

        You have requerted our opinion regarding the conrtitutionality
of House Bill 1358, Chapter 206 (Acts 1973, 63rd Leg., p. 477), which
purports to abolirh in Garza County and four other counties the office
of county school ruperintendentand the county board of school trustees.
You inquire further of rome of the effects in Garza County if the etatute
is feurid to be valid.

       Heure Bill 1358 proclaimr     that:

                   The office of county superintendent of
               schoolr and the county board of school trustees
               in Terry County, Garza County, Dawson County,
               Angelina County, and Henderron County are
                                           .~..
               abolished.

        The Bill purport8 to transfer the county superintendent’s dutiee
to the ruperintendentr of the various independent school dirtricts in each
county.

        The objection to thir legialation ir that it is a local or special law,
exprersly prohibited by the Texas Conatitutio_n, whichprovides~in.article_      3,
section 56 that “[tjhe Legislature shall not, except aa otherwise provided
in thin Conrtitution, pals any local or special law . . . [rlegulating the
affairs of counties, cities, towna, wardr or rchool diatricta.”      Had Garza
County alone been the subject of House Bill 1358, it ia apparent that the




                                     p. 2453
The Honorable M. L. Brockette     page 2     (H- 545)




measure would be unconstitutional, just as was the 63rd Legislature’s
purported abolition of the office of county school rupreintendent in Wheeler
County. Attorney General Opinion H-52 (1973).

        It would seem unrearonable to peimit the Legislature to avoid this
prohibition merely by including five counties within a single statute. In
any event there is ampIe authority for holding House Bill 1358 a local or
special law.

        In Rios v. State, 288 S. W. 2d 77 (Tex. Crim. App. 1955), the
Court of Criminal Appeals struck down a statute which provided that
jurors should be selected by jury commissioners    rather than by the jury
wheel ayetern in countlen comprising the 25th Judicial District and the
Special 25th Judicial District.  The statute was applicable to only three “’
counties, and its “effect . . . was to take the counties of Guadalupe,
Lavaca and Gonzales out of the jury wheel ‘system. ” 288 SW.‘2d at 78.
 The Court u&s able to see “no escape from the conclusion that the act . i’. .
is a special law” and therefore unconstitutional.  A similar statute was
held invalid in Heflin v. Wilson, 297 S. W. 2d 864 (Tex. Civ. App. --Beau-
mont 1956). In this case, the law was limited in its application -to Angelina,
Cherokee and Nacogdoches counties.

        We must conclude that House Bill 1358 is a special or local law
purporting S ,0 regulate’the affairs of counties in contravention of article
3, section 56 of the Texas Constitution.   Since the statute does not therefore
act to abolish the office of county school superintendent and the county
school board of Garza County, it is unnecessary to address ourselves to
your other questions.      ,.

                               S.UMMARY

                    House Bill 1358, which purports to abolish the
               office of county school superintendent and the county
               board of school trurtees  in Garsa County, is a local
               or special law pertaining to’s school district, and is
               therefore unconstitutional.




                                        /I~   Attorney General of Texas
                                        v
                                   p. 2454
The Honorable M. L. Brockette   page 3    (H- 545)




          KENDALL,    First Assistant




C. ROBERT HEATH,     Chairman
Opinion Committee




                                p. 2455